DETAILED ACTION
The Request for Continued Examination (RCE) filed 03/31/21 has been entered.  Claims 1-18 and 20-21 are currently pending, with claim 19 being cancelled and claim 21 being newly added.  Despite the claim amendments and Applicant’s brief arguments, the previous rejections are largely maintained.  In addition, new 112 rejections of claim 21 are also included.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axis of the base “coinciding” with the axis of the apertures must be shown or the feature(s) canceled from the claim(s).  See claim 21, lines 1-4.  The “offset” feature Applicant apparently seeks to claim is depicted in Figure 3B, but this shows the two axes being parallel to each other, making it impossible for them to “coincide.”  There is also no discussion of these axes “coinciding” in the written description.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 is rejected because it recites that the base extends in a longitudinal direction that “coincides” with a longitudinal axis between the apertures of the tabs.  See claim 21, lines 1-4.  The “offset” feature Applicant apparently seeks to claim is depicted in Figure 3B, but this shows the two axes being parallel to each other, making it impossible for them to “coincide.”  There is also no discussion of these axes “coinciding” in the written description.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected because it recites that the base extends in a longitudinal direction that “coincides” with a longitudinal axis between the apertures of the tabs.  See claim 21, lines 1-4.  Does this mean that the two axes --intersect-- with each other?  This does not appear to be the case from the representative figure 3B.  How can these axes be “offset” from each other but also intersect with each other? Typically, offset axes are parallel with each other.  Thus, the fact that these axes “coincide” renders the claim indefinite. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Gebhardt
Claim(s) 1-13, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gebhardt et al. (U.S. Patent Pub. No. 2018/0274619) (previously cited). Gebhardt is directed to a vibration absorber having an absorber mass. See Abstract.
Claim 1: Gebhardt discloses an isolator assembly [Fig. 2], comprising: a bracket (5, 7) having a base (5) and a first tab (top 7) and a second tab (bottom 7) extending from opposite ends of the base [see para. 0029 (“two parallel areas 7 extend away from the foot area 5”)]; a first isolator (top 11) connected to the first tab; a second isolator (bottom 11) connected to the second tab; and a mass (10) connected to the bracket via the first isolator and the second isolator [see para. 0029 (“one spring element 11 made of elastomeric material 12 is arranged at each of the two ends of the elongated absorber mass 10”)]. See Fig. 2.
Gebhardt further discloses that the first isolator and the second isolator each includes a plurality of legs [see Figs. 1, 3 (axially extending mounting aids 18 on each side)] extending axially from a surface of the respective one of the first isolator and the second isolator.  See Figs. 1, 3.
Claim 2: Gebhardt discloses that the first isolator includes a first radial flange and a second radial flange.  See Fig. 2 (17, flanges of 11 on opposite sides of each area 7); para. 0029. 
Claim 3: Gebhardt discloses that the first radial flange and the second radial flange are axially spaced from each other; and an outer diameter of the first radial flange is larger than an outer diameter of the second radial flange. See Fig. 2 (flange on interior are larger than flanges 17). 
Claim 4: Gebhardt discloses that a distance between the first radial flange and the second radial flange corresponds to a thickness of the bracket. See Fig. 2. 
Claim 5: Gebhardt discloses that the second radial flange is configured for insertion into an aperture (8) of the bracket and to increase a removal force of the first isolator from the bracket; and the first radial flange is configured to limit an insertion depth of the first isolator into the aperture. See Fig. 2. 
Claim 6: Gebhardt discloses that an outer diameter of the second radial flange is greater than an inner diameter of the aperture. See Fig. 2. 
Claim 7: Gebhardt discloses that the aperture is offset from a center of the respective one of the first tab or the second tab. See Fig. 2 (tabs 7 are not symmetrical, hence offset in the length-direction). 
Claim 8: Gebhardt discloses that the isolator includes an inner portion (15) and an outer portion (18) connected to each other via a plurality of support members (2 portions of 16, 17 between 18). See Figs. 1, 3.
Claim 9: Gebhardt discloses that number of support members of the plurality of support members is equal to a number of legs of the plurality of legs. See Figs. 1, 3.
Claim 10: Gebhardt discloses that the inner portion extends axially beyond the outer portion toward the mass. See Fig. 3.
Claim 11: Gebhardt discloses that at least two legs of the plurality of legs include portions disposed at an inner surface of the outer portion. See Figs 1, 3.
Claim 12: Gebhardt discloses that the plurality of legs extend substantially in an axial direction toward the mass.  See Figs. 1, 3.
Claim 13: Gebhardt discloses that the first isolator includes an inner portion (15) and an outer portion (18) connected to each other via an elastomeric membrane (16, 17).  See Fig. 3.
Claim 20: Gebhardt discloses an isolator assembly [Fig. 2], comprising: a bracket (5, 7) including a base (5) and a first tab (top 7) and a second tab (bottom 7) extending from opposite ends of the base, the first tab having an aperture (8); a first isolator (top 11) connected to the bracket; a second isolator (bottom 11) connected to the bracket; and a mass (10, 13) connected to the bracket via the first isolator and the second isolator; wherein the first isolator and the second isolator are integrally formed with the mass [see para. 0016, 0029 (11 vulcanized to 13 to form 10)]; the first isolator includes a radial flange (17); and an outer diameter of the radial flange is larger than an inner diameter of the aperture [see Fig. 2 (17 larger than opening 8)]. See Fig. 2. 
Gebhardt further discloses that the first isolator and the second isolator each includes a plurality of legs [see Figs. 1, 3 (axially extending mounting aids 18 on each side)] extending axially from a surface of the respective one of the first isolator and the second isolator.  See Figs. 1, 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Gebhardt in view of Gustavsson #1
Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt in view of Gustavsson (EP 3467334) (previously cited) (hereinafter Gustavsson #1”).  Gustavsson #1 is directed to a frequency tuned damper.  See Abstract.
Claim 14: Gebhardt is relied upon as in claim 1 but does not disclose the isolators being “formed separately” from the mass.  Gustavsson discloses that the first isolator (60) is formed separately from the mass (40). See Fig. 4.  It would have been obvious to a person having ordinary skill at the effective filing date of the invention to separately from these parts to aid in separability, which facilitates ease in replacement of parts.  For example, a certain isolator may need to be replaced due to wear, and this could be replaced without having to replace the entire damper (i.e., both isolators and the mass). 
Claim 21: Gebhardt is relied upon as in claim 1 above but does not disclose the “offset” aperture axis from the base axis.  Gustavsson #1 discloses that, in a plan view, the base is perpendicular to the first tab and the second tab, and the base extends from the first tab to the second tab in a longitudinal direction that coincides with, but is vertically offset from, a longitudinal axis between the apertures (selecting one pair of opposing apertures) of the first and second tabs.  See Figs. 11a, 11b (each of the 2 pairs of opposing apertures are offset from the center of the tabs and base).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this feature because it may be desirable to have more than a single mount on each end, perhaps two mounts on each end, to provide additional stability and damping functionality. 
Gebhardt in view of Gustavsson #2
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt in view of Gustavsson (U.S. Patent No. 9,689,454) (hereinafter "Gustavsson #2").  Gustavsson #2 is directed to a frequency tuned damper. See Abstract.
Claim 15: Gebhardt is relied upon as in claim 1 above but does not disclose the "substantially rectangular" cross-sectional shape of the isolator. Gustavsson #2 discloses this limitation. See Fig. 9. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to make this modification because it is a design choice, the various shapes are ultimately interchangeable and provide desired damping properties, and manufacturing considerations may also be relevant.
Claim 16: Gebhardt inherently discloses the broadly recited feature that the isolators (60) have, at least somewhere, different portions ("lengths") that correspond to different frequencies.
Gebhardt in view of Kawashima
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt in view of Kawashima (JP 9-184538) (cited by Applicant) (translation previously attached).  Kawashima is directed to a dynamic damper.  See Abstract.  
Claim 17: Gebhardt is relied upon as in claim 1.  Gebhardt discloses all the limitations of this independent method claim except for connecting the two isolators with a “press” and inserting a “first pin” and a “second pin” into their respective isolators. 
Kawashima discloses a method of assembling an isolator assembly [Figs. 1, 8], comprising: providing a first isolator (2, 101 on left), a second isolator (2, 101 on right), a bracket (1, 100), a first pin (4,105 on left), a second pin (4,105 on right), and a mass (3, 102), the bracket having a base (1B) and a first tab (1B on left) and a second tab (1B on right) extending from opposite ends of the base, the first tab and the second tab having an aperture (1D); connecting the bracket with an assembly fixture (10) [see Fig. 5 (via holes adjacent 1A)]; connecting the mass with the assembly fixture [see Fig. 1 (via 1A, IB)]; connecting the first isolator with a press [see para. 0010-12 (“press-fitted”)]; connecting the second isolator with the press; inserting the first isolator into the aperture of the first tab and the second isolator into the aperture of the second tab; inserting the first pin into the first isolator and a first end of the mass; and inserting the second pin into the second isolator and a second end of the mass [see Figs. 1, 8]. See Figs. 1-15.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to “press” the isolators into place because this is a simple and efficient way to install a resilient/flexible component, and it would be obvious to use pins because this is merely a design choice to provide an additional means of connectivity, further ensuring the integrity of the component.  
Claim 18: Kawashima discloses inserting the first isolator and the second isolator into respective apertures includes (i) inserting a first radial flange (one side of left 2) of the first isolator and a first radial flange (one side of right 2) of the second isolator into the respective apertures, and (ii) limiting insertion via a second radial flange (other side of left 2) of the first isolator and a second radial flange (other side of right 2) of the second isolator; and, after inserting the first isolator and the second isolator into the respective apertures, a first portion (left IB) of the bracket is disposed partially between the first radial flange and the second radial flange of the first isolator [see Figs. 1, 2 (at left 2A)], and a second portion (right IB) of the bracket is disposed partially between the first radial flange and the second radial flange of the second isolator [see Figs. 1, 2 (at right 2A)]. See Figs 1-15.
Gebhardt also discloses this limitation since the two isolators each have first and second radial flanges with the bracket tabs being disposed between their respective pair of radial flanges.  See Figs. 1, 3; see also claims 3-6, supra. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20-21 have been considered but are not persuasive. 
With regard to the newly added limitations to the independent claims, Applicant contends that this feature is not present in a teaching reference that is no longer relied upon.  See Remarks, page 7.  The “plurality of legs” feature is present in the 102 reference Gebhardt as discussed above.  See Figs. 1, 3. 
With regard to new claim 21, it suffers from indefiniteness problems making it unclear what Applicant seeks to claim here – how can the base axis be “offset” with the axis defined by the apertures of the tabs and also “coincide” with it?  The “offset” feature is properly disclosed in one of the previously relied upon teaching references (Gustavsson #1), and the combination is an obvious one.  Applicant’s argument is directed to solely to the base reference Gephardt.  See Remarks, page 8.
For the foregoing reasons, all pending claim remain rejected as detailed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 2, 2021